    Case 1:20-cv-01034-BAB Document 20 <ifrestricted> Filed 02/12/21 Page 1 of 8
                                PageID #: 1210



                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  EL DORADO DIVISION

BARBARA RAY                                                                                PLAINTIFF

vs.                                    Civil No. 1:20-cv-01034

COMMISSIONER, SOCIAL                                                                     DEFENDANT
SECURITY ADMINISTRATION

                                   MEMORANDUM OPINION

        Barbara Ray (“Plaintiff”) brings this action pursuant to § 205(g) of Title II of the Social

Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final decision

of the Commissioner of the Social Security Administration (“SSA”) denying her applications for

a period of disability, Disability Insurance Benefits (“DIB”), and Supplemental Security Income

(“SSI”) under Title II and XVI of the Act.

        The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 6. 1 Pursuant to this authority, the Court

issues this memorandum opinion and orders the entry of a final judgment in this matter.

      1. Background:

        Plaintiff protectively filed her disability applications on January 6, 2017. (Tr. 21). In these

applications, Plaintiff alleges being disabled due to high blood pressure, Type 2 diabetes, and




1
 The docket numbers for this case are referenced by the designation “ECF No. ___” The transcript pages
for this case are referenced by the designation “Tr” and refer to the document filed at ECF No. 16. These
references are to the page number of the transcript itself not the ECF page number.

                                                   1
 Case 1:20-cv-01034-BAB Document 20 <ifrestricted> Filed 02/12/21 Page 2 of 8
                             PageID #: 1211



depression. (Tr. 326). Plaintiff alleges an onset date of January 8, 2016. (Tr. 21). These

applications were denied initially and again upon reconsideration. (Tr. 84-85, 118-119).

       Plaintiff then requested an administrative hearing, and the hearing request was granted.

(Tr. 38-63). Plaintiff’s administrative hearing was held on May 13, 2019 in Alexandria, Virginia.

Id. At this hearing, Plaintiff and Vocational Expert (“VE”) Leonard Francois testified. Id. During

this hearing, Plaintiff testified she was forty-nine (49) years old, which is defined as a “younger

individual” under 20 C.F.R. § 404.1563(c) (2008), and had completed the eleventh grade in school

and completed CNA training. (Tr. 43-44).

       On June 18, 2019, after the administrative hearing, the ALJ entered a fully unfavorable

decision denying Plaintiff’s applications. (Tr. 18-37). The ALJ determined Plaintiff met the

insured status requirements of the Act through December 31, 2021. (Tr. 23, Finding 1). The ALJ

determined Plaintiff had not engaged in Substantial Gainful Activity (“SGA”) since January 8,

2016, her alleged onset date. (Tr. 23, Finding 2). The ALJ determined Plaintiff had the following

severe impairments: diabetic mellitus type 2, insulin dependent; peripheral neuropathy; status post

open acromioplasty with open rotator cuff repair; anxiety; depressive bipolar disorder; adjustment

disorder; and post-traumatic stress disorder. (Tr. 23-24, Finding 3). Despite being severe, the ALJ

also determined Plaintiff did not have an impairment or combination of impairments that met or

medically equaled one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

(Tr. 24-25, Finding 4).

       In his decision, the ALJ evaluated Plaintiff’s subjective complaints and determined her

Residual Functional Capacity (“RFC”). (Tr. 26-29, Finding 5). Specifically, the ALJ found

Plaintiff retained the following RFC:

                                                2
  Case 1:20-cv-01034-BAB Document 20 <ifrestricted> Filed 02/12/21 Page 3 of 8
                              PageID #: 1212



       After careful consideration of the entire record, the undersigned finds that the
       claimant has the residual functional capacity to perform light work as defined in 20
       CFR 404.1567(b) and 416.967(b) except she can lift and carry 20 pounds
       occasionally and 10 pounds frequently. She can stand and/or walk for 6 hours and
       sit for 6 hours. She cannot perform any over the shoulder work. She can perform
       noncomplex work. She requires a work environment with only occasional
       interaction with the general public.

Id.

       The ALJ evaluated Plaintiff’s Past Relevant Work (“PRW”). (Tr. 29, Finding 6). Plaintiff

and the VE testified at the administrative hearing regarding this PRW. Id. Considering her RFC,

the ALJ determined Plaintiff was unable to perform any of her PRW. Id. The ALJ then considered

whether Plaintiff retained the capacity to perform other work existing in significant numbers in the

national economy. (Tr. 29-30, Finding 9). The VE also testified at the administrative hearing

regarding this issue. Id. Considering her RFC, age, education, and work experience, the ALJ

determined Plaintiff retained the capacity to perform the following occupations existing in

significant numbers in the national economy: (1) housekeeper (light, unskilled) with

approximately 139,000 such jobs nationally; (2) labeler (light, unskilled) with approximately

28,000 such jobs nationally; and (3) document specialist (sedentary, unskilled) with approximately

76,000 such jobs nationally. Id.

       Because Plaintiff retained the capacity to perform this other work existing in significant

numbers in the national economy, the ALJ determined Plaintiff had not been under a disability, as

defined by the Act, from January 8, 2016 through the date of the ALJ’s decision or through June

21, 2019. (Tr. 30, Finding 10).

       Plaintiff requested the Appeals Council’s review of the ALJ unfavorable disability

determination. On April 22, 2020, the Appeals Council declined to review the ALJ’s disability

                                                 3
 Case 1:20-cv-01034-BAB Document 20 <ifrestricted> Filed 02/12/21 Page 4 of 8
                             PageID #: 1213



determination. (Tr. 1-5). On July 23, 2020, Plaintiff filed the present appeal. ECF No. 1. The

Parties consented to the jurisdiction of this Court on August 11, 2020. ECF No. 6. This case is

now ready for decision.

2.     Applicable Law:

       In reviewing this case, this Court is required to determine whether the Commissioner’s

findings are supported by substantial evidence on the record as a whole. See 42 U.S.C. § 405(g)

(2010); Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir. 2002). Substantial evidence is less than

a preponderance of the evidence, but it is enough that a reasonable mind would find it adequate to

support the Commissioner’s decision. See Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001).

As long as there is substantial evidence in the record that supports the Commissioner’s decision,

the Court may not reverse it simply because substantial evidence exists in the record that would

have supported a contrary outcome or because the Court would have decided the case differently.

See Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). If, after reviewing the record, it is

possible to draw two inconsistent positions from the evidence and one of those positions represents

the findings of the ALJ, the decision of the ALJ must be affirmed. See Young v. Apfel, 221 F.3d

1065, 1068 (8th Cir. 2000).

       It is well-established that a claimant for Social Security disability benefits has the burden

of proving his or her disability by establishing a physical or mental disability that lasted at least

one year and that prevents him or her from engaging in any substantial gainful activity. See Cox

v. Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The

Act defines a “physical or mental impairment” as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

                                                 4
 Case 1:20-cv-01034-BAB Document 20 <ifrestricted> Filed 02/12/21 Page 5 of 8
                             PageID #: 1214



clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff

must show that his or her disability, not simply his or her impairment, has lasted for at least twelve

consecutive months. See 42 U.S.C. § 423(d)(1)(A).

       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts

to the Commissioner to prove that there are other jobs in the national economy that the claimant

can perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only

considers the plaintiff’s age, education, and work experience in light of his or her RFC if the final

stage of this analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.     Discussion:

       In her appeal brief, Plaintiff raises two arguments for reversal: (A) the ALJ erred in

evaluating her mental RFC; and (B) the ALJ erred by failing to fully and fairly develop the record

as to her shoulder impairment. ECF No. 18. The Court will consider both of these arguments for

reversal.

       A. RFC Determination

       Plaintiff claims the ALJ improperly evaluated her mental RFC by relying upon the findings

                                                  5
 Case 1:20-cv-01034-BAB Document 20 <ifrestricted> Filed 02/12/21 Page 6 of 8
                             PageID #: 1215



of the consultative examiners and not the findings of her treating therapist. ECF No. 18 at 2-8.

Plaintiff argues the opinions of her treating therapist are entitled to “controlling” weight and should

have been given that weight by the ALJ. Id. Plaintiff also argues the ALJ failed to consider the

factors from 20 C.F.R. § 416.927(c) in his decision to discount the opinions of her treating

therapist. Id.

       Upon review, the Court finds no basis for reversal on this issue. The ALJ did rely upon

the findings of consulting physicians, in addition to the record as a whole, when assessing her

RFC. (Tr. 26-29). Such a reliance is entirely proper. See Casey v. Astrue, 503 F.3d 687, 692-94

(8th Cir. 2007) (affirming the ALJ’s decision to weigh the findings of treating and consulting

examiners and affirming the ALJ’s decision to discount the findings of a treating physician).

Indeed, an ALJ may justifiably discount opinions, from treating sources or otherwise, when those

opinions are inconsistent or contrary to the medial evidence as a whole. See Miller v. Colvin, 784

F.3d 472, 477 (8th Cir. 2015).

       As for the opinions of Plaintiff’s treating therapist, Ms. Lee, Plaintiff argues the ALJ erred

by failing to adopt her findings. ECF No. 18 at 2-8. However, although Ms. Lee did treat Plaintiff,

she is a mental health counselor and does not qualify as an “acceptable medical source” such that

her opinions should be entitled to controlling weight under the social security regulations. See 20

C.F.R. § 416.927(a)(2) (2017). Thus, Plaintiff’s argument could be dismissed on this basis alone.

       However, despite her status as a therapist, the ALJ did still evaluate Ms. Lee’s opinion as

a medical opinion, but he found the objective medical evidence did not support her opinions. Ms.

Lee did not base the conclusions in her letter by any reason or analysis. (Tr. 1029). Instead, Ms.

Lee only provided a laundry list of various diagnoses and treatment but did not include any

                                                  6
  Case 1:20-cv-01034-BAB Document 20 <ifrestricted> Filed 02/12/21 Page 7 of 8
                              PageID #: 1216



objective testing or reasoning that would provide evidentiary support for such extreme limitations.

Id. Thus, even if Ms. Lee were considered an “acceptable source,” because the ALJ supplied

“good reasons” for discounting her findings, the Court finds no basis for reversal on this issue.

See, e.g., Miller v. Colvin, 784 F.3d 472, 477-78 (8th Cir. 2015).

        B. Record Development

        Plaintiff claims the ALJ erred by failing to develop the record as to her shoulder injury.

ECF No. 18 at 10-12. Plaintiff requests her case be reversed and remanded with “directions that

the agency obtain an assessment of the impact of her shoulder condition on her functional

abilities.” Id.

        Upon review of this claim, the Court also finds no basis for reversal. In determining

whether the ALJ has fully and fairly developed the record, the proper inquiry is whether the record

contained sufficient evidence for the ALJ to make an informed decision. See Haley v. Massanari,

258 F.3d 742, 749-50 (8th Cir. 2001). Here, the transcript contains 1,141 pages. Plaintiff has

made no demonstration that further development of this already extensive record would have

altered the ALJ’s decision or made any difference in Plaintiff’s case.

        Indeed, in his RFC determination, the ALJ found Plaintiff could not perform “any over the

shoulder work” due to her shoulder impairment. (Tr. 26-29, Finding 5). Thus, the ALJ did

consider her shoulder restrictions in his RFC determination, and the Court will not remand this

action for further development of the record on this issue. See Onstad v. Shalala, 999 F.2d 1232,

1234 (8th Cir. 1993) (holding that “absent unfairness or prejudice, we will not remand”).

4.      Conclusion:

        Based on the foregoing, the undersigned finds the ALJ’s disability determination is

                                                 7
 Case 1:20-cv-01034-BAB Document 20 <ifrestricted> Filed 02/12/21 Page 8 of 8
                             PageID #: 1217



supported by substantial evidence in the record and should be affirmed. A judgment incorporating

these findings will be entered pursuant to Federal Rules of Civil Procedure 52 and 58.

       ENTERED this 12th day of February 2021.

                                                     /s/Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     UNITED STATES MAGISTRATE JUDGE




                                                8
